United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3105
                                   ___________

Arizona Hall,                           *
                                        *
             Appellant,                 *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
George Lombardi; Cranston Mitchell;     * Western District of Missouri.
R. Dale Riley; Myrna E. Trickey; John *
Bell; Ernest Cowles; Pat Smith; Jo      *      [UNPUBLISHED]
Ellen Jones,                            *
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: October 7, 1998
                              Filed: October 16, 1998
                                  ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Missouri inmate Arizona Hall appeals the district court&s1 order dismissing his
42 U.S.C. § 1983 complaint under 28 U.S.C. § 1915 for failure to state a claim. In his


      1
        The HONORABLE SCOTT O. WRIGHT, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
HONORABLE WILLIAM A. KNOX, United States Magistrate Judge for the Western
District of Missouri.
complaint, Hall alleged defendants improperly computed his conditional release date,
thereby causing him to suffer various deprivations of his constitutional rights. Having
carefully reviewed the record, we conclude the judgment of the district court is correct
and affirm for the reasons set forth in the district court&s order. See 8th Cir. R. 47A(a).
We deny Hall&s motions on appeal as moot.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-